Filed 10/31/13 P. v. Crowder CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B247921

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA395785)
         v.

HERMAN CROWDER,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Barbara
R. Johnson, Judge. Affirmed.
         Christine C. Shaver, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       Pursuant to a plea agreement, appellant pled guilty to robbery (Pen. Code, § 211)1
and no contest to committing criminal threats (§ 422, subd. (a)). In addition appellant
admitted he committed the robbery for the benefit of, at the direction of, or in association
with a criminal street gang (§ 186.22, subd. (b)(1)). Appellant also admitted he had a
prior qualifying felony conviction for robbery as a juvenile under the Three Strikes Law
(§ 1170.12, subds. (a)-(d)). Approximately one month later, at his sentencing hearing,
appellant made a motion to withdraw his plea. The motion was denied and he was
sentenced, pursuant to the plea agreement, to 14 years 4 months in state prison.


                                           FACTS


       Colin Smith lived with his girlfriend Deborah Contreras. Appellant, an admitted
Black P. Stones gang member, went to their apartment accompanied by fellow gang
members. Appellant had engaged in a gang-related altercation with Contreras’s brother
the previous day. Appellant arrived at the apartment carrying a semiautomatic handgun.
Appellant demanded $400 or he would kill Contreras’s brother, as well as everyone in the
house. The family came up with $200 and appellant left, indicating their safety was not
guaranteed. Smith and Contreras were so frightened by the incident that they moved out
of the apartment.
                                        DISCUSSION


       The court appointed counsel to represent appellant on appeal. On September 12,
2013, appointed counsel filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d 436
(Wende) raising no contentions but requesting this court independently review the record
for arguable issues. On October 10, 2013, appellant filed a document that we treat as a
supplemental brief. Appellant appears to contend his prior robbery conviction could not
be used to increase his sentence under the Three Strikes Law because he was a juvenile

       1
           All further statutory references are to the Penal Code unless otherwise noted.

                                              2
when it was committed. He additionally challenges the sufficiency of the evidence
against him and requests a reduction in his sentence.
       Appellant’s prior conviction for robbery qualified as a prior felony conviction
under the Three Strikes Law despite, the fact that he was a juvenile when it was
committed. (§§ 667, subd. (d)(3), 1170.12, subd. (b)(3); see Welf. & Inst. Code, § 601 et
seq; People v. Nguyen (2009) 46 Cal. 4th 1007, 1022.) Appellant may not challenge the
sufficiency of the evidence against him because by pleading guilty/no contest to the
offenses he admitted all of the elements of the crime. (People v. Stanworth (1974) 11
Cal. 3d 588, 605; People v. Suite (1980) 101 Cal. App. 3d 680, 689.) He has provided no
authority to justify the reduction in his sentence. (Keyes v. Bowen (2010) 189
Cal. App. 4th 647, 655-656 [appellant is required to present legal authority in support of
each issue raised].)
       We have independently examined the entire record on appeal. There are no
arguable issues. (Smith v. Robbins (2000) 528 U.S. 259, 284.)




                                            3
                                     DISPOSITION


      The judgment is affirmed.
                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           KUMAR, J.*




We concur:




      TURNER, P. J.




      KRIEGLER, J.




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            4